United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 07-1926
Issued: June 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from the June 28, 2007 decision of the
Office of Workers’ Compensation Programs denying his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition in the
performance of duty causally related to factors of his federal employment.
FACTUAL HISTORY
On April 30, 2007 appellant, then a 53-year-old supervisor of distribution operations,
filed a Form CA-2, occupational disease claim, alleging that he suffered work-related stress as a
result of “unreasonable demands of daily supervisory tasks and administrative workload brought
on by an immediate supervisor with no common sense, no people skills, and poor management
leadership.” He first realized he had the condition and that it was caused or aggravated by his
employment on April 12, 2007. Appellant stopped work that day and did not return. In a

separate statement, he alleged that he was overloaded with work daily, listing the following:
time and attendance issues; time card management; scheduling and staffing; holiday scheduling;
employee attendance issues; employee performance problems; equipment availability problems;
productivity problems; machine through-put issues; monitoring employee performance and
accountability in four different operational areas; employee training requirements; mandatory
powered truck inspections; unreasonable mandatory safety talks; unreasonable unit and
individual safety inspections; unreasonable mandatory service talks; mandatory aviation security
talks; anonymous mail talks; Hazmat or Hazwoper talks; predisciplinary meetings; grievance
activity; discipline writing; completion of 2608s; excessive logging and tracking of paperwork;
mechanical problems with machinery; work-hour budget submission; special reports submission;
Voice of Employee (VOE) surveys; clock ring error corrections; significant authorization of
employee overtime; last minute suspense item demands; extensive monitoring, weighing and
placard identification of mail; monitoring and tracking of mail dispatches; and paperwork
completion for employees filing traumatic injury and occupational injury claims. Appellant
additionally alleged that he was supervised by a manager with poor managerial leadership skills
and who was very vindictive and revengeful.
In support of his claim, appellant submitted two April 13, 2007 reports from Dr. Paul P.
Schorr, a Board-certified osteopath specializing in family practice, opined that the unreasonable
demands of daily supervisory tasks and administrative workload brought on by appellant’s
immediate supervisor, led to appellant’s stress levels and total disability.
In a letter dated April 30, 2007, appellant’s supervisor, Faith Ervin-Johnson, Tour III
manager of distribution operations, controverted appellant’s claim. She indicated that his daily
administrative duties were the same as those required of all 37 supervisors and acting
supervisors. Ms. Ervin-Johnson disagreed that all of the administrative tasks were performed
daily, indicating that appellant’s safety manager performed the safety talks; that general
grievance activity, grievance activity involving appellant’s pay location, and predisciplinary
meetings were performed only when they arose; the work-hour budget hours were performed
once a week; and the VOE survey was performed on a quarterly basis. She stated that the
correction of clock rings occurred because appellant did not mandate that his employees make
good clock rings and noted that appellant had completed only one accident package in the past
three years. Ms. Ervin-Johnson stated that appellant was paid to do such administrative work
and indicated that the bargaining unit work appellant performed was not part of his job duties,
but was something he voluntarily did. She further indicated that, upon her recommendation,
appellant had received a $1,000.00 award the previous October. Ms. Ervin-Johnson noted that
appellant did not monitor his operation, was upset when supervisor overtime was eliminated, and
that he wanted to manage himself and not have to answer to anyone. A copy of appellant’s job
description and e-mails related to his bargaining unit work were attached.
In letters dated May 17, 2007, the Office requested that both appellant and the employing
establishment provide additional information regarding the claim. In a response dated May 20,
2007, appellant reiterated his previous allegations and submitted duplicates of evidence
previously of record. In an April 22, 2007 report, Dr. Linus J. Miller, an osteopath and general
practitioner, advised that he had treated appellant since April 1999 and opined that appellant’s
hypertension and Type II diabetes mellitus had been made worse by additional demands to his
already heavy administrative workload. He advised that appellant was incapacitated.
2

In a June 18, 2007 statement, Ms. Ervin-Johnson reiterated her disagreement with
appellant’s assertion that he was required to do an unreasonable amount of supervisory work.
She stated that he had more time than other supervisors to do his duties as his unit required very
little supervision. Ms. Ervin-Johnson indicated that appellant has always been able to perform
his required duties and only complained about his work when he was angry. She noted that he
was angry over not having supervisor overtime, and because he was not recognized for job
performance, and wanted to work on Equal Employment Opportunity Commission and discipline
cases rather than performing his supervisory duties. Ms. Ervin-Johnson also indicated that
appellant had an attendance problem and became angry at her when she instructed him to spend
his time on the floor monitoring his operation.
By decision dated June 28, 2007, the Office denied appellant’s claim on the grounds that
he had failed to establish a compensable factor of employment.
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.4 When an employee experiences
emotional stress in carrying out his employment duties, and the medical evidence establishes that
the disability resulted from his emotional reaction to such situation, the disability is generally
regarded as due to an injury arising out of and in the course of employment. This is true when
the employee’s disability results from his emotional reaction to a special assignment or other
requirement imposed by the employing establishment or by the nature of his work.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
1

Ronald K. Jablanski, 56 ECAB 616 (2005).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

Lillian Cutler, supra note 2.

3

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Mere perceptions of harassment or discrimination are not
compensable under the Act. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred. Rather, the issue is
whether the claimant under the Act has submitted sufficient evidence to establish a factual basis
for the claim by supporting his or her allegations with probative and reliable evidence.10
ANALYSIS
Appellant alleged that he sustained a stress-related condition as a result of a number of
conditions at work. By decision dated June 28, 2007, the Office denied his claim on the grounds
that he did not establish a compensable factor of employment. He alleged that being managed by
a supervisor with poor managerial skills who was vindictive and revengeful contributed to his
condition. An employee’s complaints about the manner in which supervisors perform
supervisory duties or the manner in which supervisors exercise supervisory discretion fall, as a
rule, outside the scope of coverage provided by the Act. This principle recognizes that a
supervisor must be allowed to perform his duties and that employees will at times dislike actions
taken.11 Furthermore, the Board has held that discussions of job performance by an employee’s
supervisor, and the monitoring and assignment of work are administrative functions that do not
fall under the coverage of the Act absent a showing of error or abuse.12 Appellant’s supervisor,
6

See Dennis J. Balogh, 52 ECAB 232 (2001).

7

Id.

8

Charles D. Edwards, 55 ECAB 258 (2004).

9

Kim Nguyen, 53 ECAB 127 (2001).

10

James E. Norris, 52 ECAB 93 (2000); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42 ECAB
566 (1991).
11

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

12

See Donney T. Drennon-Gala, 56 ECAB 469 (2005).

4

Ms. Ervin-Johnson, advised that appellant became angry at her when she instructed him to spend
his time on the floor monitoring his operation, was angry that supervisory overtime was cut, and
did not want to be managed by anyone. Appellant provided no evidence showing that Ms. ErvinJohnson erred in the exercise of her supervisory duties. He therefore did not establish error or
abuse in this administrative matter.13 Appellant also alleged that Ms. Ervin-Johnson acted in a
vindictive and revengeful manner. To the extent that he is alleging harassment or retaliation by
his supervisor, for harassment or discrimination to give rise to a compensable disability, there
must be evidence which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Mere perceptions of harassment or discrimination are not compensable.14 While
here appellant made general allegations regarding his supervisor, he submitted nothing to
substantiate his claims. As the record lacks probative evidence supporting that he was harassed
by employing establishment, the Board finds that appellant has not established a compensable
employment factor with respect to the claimed harassment.15
The Board has held that an emotional reaction to situations in which an employee is
trying to meet his or her position requirements is compensable.16 In this case, appellant listed
numerous factors that he claimed contributed to his stress. In letters dated April 30 and June 18,
2007, Ms. Ervin-Johnson agreed that, several of these factors, such as performance targets,
productivity issues, mandatory inspections, Hazmat and Hazwoper talks, grievance activity, predisciplinary meetings 2608s, accident packages, authorization of overtime, correction of clock
ring errors, work hour budget hours and VOE surveys were regular duties of appellant’s position.
Given that these duties were part of appellant’s job requirements, the Board finds that he has
established these as compensable employment factors.
As appellant has established compensable employment factors, the Office must base its
decision on an analysis of the medical evidence. The case will therefore be remanded to the
Office to analyze and develop to medical evidence.17 After such further development deemed
necessary, the Office shall issue an appropriate decision on the merits of this claim.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
established that he sustained an emotional condition in the performance of duty causally related
to factors of his federal employment.

13

Kim Nyuyen, supra note 9.

14

James E. Norris, supra note 10.

15

Id.

16

Tina D. Francis, 56 ECAB 180 (2004).

17

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: June 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

